 202DECISIONSOF NATIONALLABOR RELATIONS BOARDCoca Cola BottlingCo. ofBedford,Ind, Inc.andChauffeurs,Teamsters,Warehousemen and Help-ers, Local Union No.135. Case 25-CA-5990April 26, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOGeneral Counsel's Motion for Summary Judgmentshould not be granted.Respondent thereafter filed aresponse entitled Reply to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upon a charge filed on December 6, 1973, byChauffeurs, Teamsters, Warehousemen and Helpers,Local Union No. 135, herein called the Union, andduly served on Coca Cola Bottling Co. of Bedford,Ind., Inc., herein called the Respondent, the GeneralCounsel of the National LaborRelationsBoard, bytheRegionalDirector for Region 25, issued acomplaint on January 10, 1974, against Respondent,alleging that Respondent had engaged in and wasengagingin unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 2, 1973,following a Board election in Case 25-RC-5263 theUnion was duly certified as the exclusive collectivebargaining representative of Respondent's employeesin the unit found appropriate; I and that commenc-ing on or about August 27, 1973, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On January 15, 1974, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On January 28, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion toStrikePortions of Respondent's Answer and aMotion for Summary Judgment. Thereafter, onFebruary 1, 1974, the Union filed a statement insupport of the Motion for Summary Judgment.Subsequently, on February 4, 1974, Respondent fileda statement entitled Objections to General Counsel'sMotion to Strike, and to Motion for SummaryJudgment. Subsequently, on February 20, 1974, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theRuling on the Motion for Summary JudgmentIn its answer to the complaint, objections to theGeneral Counsel's Motion for Summary Judgment,and response to the Notice To Show Cause,Respondent attacks determinationsmade in theunderlying representation case.More particularly,Respondent contends that the unit in which theUnion was certified is inappropriate, that the electionwas not a free and uncoerced exercise of employeefree choice,and that its objections to the electionwarrant a hearing.Our review of the record indicates that on March 7,1973, theRegional Director issued his Decision andDirectionofElection, inwhich he found therequested unit of the Respondent's driver-salesmenappropriate, and rejected Respondent's contentionthat the smallest appropriate unit must also includecertain other employees. Thereafter, the Respondentfiled a request for review. However, on March 27,1973, the Board denied the request for review asraisingno substantial issues warranting review.Subsequently, on April 6, 1973, an election wasconducted in which all four of the eligible voters casttheir ballots for the Union. Respondent then filed sixnumbered and one unnumbered objections in whichit alleged that union agents campaigned on companytime during the period immediately preceding theelection and stationed themselves close to the pollsduring the period when the polls were open; and thatthey promised various benefits to the employees ifthey selected the Union and threatened them withreprisals if they did not, and made misrepresenta-tions of material fact. After conducting an investiga-tion, on July 2, 1973, the Regional Director issued hisSupplemental Decision and Certification of Repre-sentative, in which he overruled the objections intheir entirety and certified the Union. Again theRespondent filed a request for review, in which itrequested either reversal of the Regional Director'sfindings or a hearing. However, on July 27, 1973, theBoard again denied the request for review on the1Officialnotice is takenof the recordintherepresentation683 (C.A 4, 1968);Golden AgeBeverageCo.,167 NLRB151, enfd. 415proceeding,Case 25-RC-5263,as the term"record"isdefined in Secs.F.2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C.102.68 and 102.69(f) of theBoard'sRules and Regulations, Series 8,asVa., 1967);FollettCorp.,164NLRB 378, enfd.397 F.2d 91 (C A. 7,amended.SeeLTV Electrosystems, Inc.,166 NLRB938, enfd.388 F.2d1968),Sec. 9(d) of the NLRA.210 NLRB No. 54 COCA COLA BOTTLING CO.OF BEDFORDgrounds that it raised no substantial issues warrant-ing review.It is clear that Respondent now seeks to relitigateissues already determined adversely to it, and this itmay not do. With respect to its request for a hearingupon its objections to the election, the Board, by itsdenial of review, has already decided that no hearingwas required.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated inthe"prior representation proceeding, and the Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.3On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, Coca Cola Bottling Co. of Bedford,Ind., Inc., is, and has been at all times materialherein, an Indiana corporation located at Bedford,Indiana,where it is engaged in the bottling anddistributionofCoca Cola and related products.During 1973, Respondent, in the course andconduct of its business operations, purchased, trans-ferred, and delivered to its Bedford, Indiana, facility,goods and materials valued in excess of $50,000which were transported to said facility directly fromStates other than the State of Indiana, and sold anddistributedproducts, the gross value of whichexceeded $500,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.2 SeePittsburgh Plate Glass Co v NLRB.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c).II.THE LABORORGANIZATION INVOLVED200Chauffeurs,Teamsters,Warehousemenand Help-ers,LocalUnion No.135, is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All driver-salesmen at Respondent's Bedford,Indiana establishment; but excluding all plantemployees, all service repairmen and loaders, alloffice clerical employees,all professional employ-ees, and all guards and supervisors as defined inthe Act.2.ThecertificationOn April 6, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 25 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on July 2, 1973, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 14, 1973, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 27, 1973, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceAugust 27, 1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-3 In view of our determination,it is unnecessary to consider GeneralCounsel'sMotion to Strike. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A.5, 1964), cert. denied 379 U.S. 817 (1964);BurnettConstruction Company,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Coca Cola Bottling Co. of Bedford, Ind., Inc.,isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Chauffeurs,Teamsters,Warehousemen andHelpers, Local Union No. 135, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All driver-salesmen at Respondent's Bedford,Indiana,establishment;but excluding all plantemployees, all service repairmen and loaders, alloffice clerical employees, all professional employees,and all guards and supervisors as defined in the Act,constitutea unit appropriate for the purposes ofcollective bargaining within themeaningof Section9(b) of the Act.4.Since July 2, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 27, 1973, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in theexerciseof the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengagingin unfair labor practices within themeaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Coca Cola Bottling Co. of Bedford, Ind., Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Chauffeurs, Team-sters,Warehousemen and Helpers, Local Union No.135, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All driver-salesmen at Respondent's Bedford,Indiana, establishment; but excluding all plantemployees, all service repairmen and loaders, alloffice clerical employees, all professional employ-ees, and all guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other terms COCA COLA BOTTLING CO.OF BEDFORDand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Bedford, Indiana, establishmentcopies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by theRegionalDirector for Region 25 after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStatesCourtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay, wages,hours,and otherterms and conditions of employment with Chauf-feurs,Teamsters,Warehousemen and Helpers,Local Union No. 135,as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.205WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All driver-salesmen at Respondent's Bed-ford, Indiana, establishment; but excludingallplant employees, all service repairmenand loaders, all office clerical employees, allprofessional employees, and all guards andsupervisors as defined in the Act.COCA COLA BOTTLINGCO. OFBEDFORD, IND.,INC.(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, ISTA Center, 150 West MarketStreet,Indianapolis,Indiana46204,Telephone317-633-8921.